DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-60 are pending in the application. Claims 1, 20 and 21 are amended. Claims 58-60 are added.

Continued Examination Under 37 CFR 1.114 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/31/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 05/02/2022, 06/01/2022, and 06/17/2022. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments / Amendments
Rejections under 35 U.S.C. § 103:
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-60 are rejected under 35 U.S.C. 103 as being unpatentable over Goulden et al. (US 20190089934 A1, hereinafter Goulden) in view of Vallance et al. (US 11062156 B1, hereinafter Vallance), Van et al. (US 20180088795 A1, hereinafter Van) and Bapat et al. (US 20180349736 , hereinafter Bapat).
 Regarding Claim 1, Goulden discloses a computer system (FIG. 2B), comprising: 
a display generation component ([0068], user interface of the user device; [0107] FIG. 2B, #220); 
one or more processors (FIG. 2B); and memory storing one or more programs (FIG. 2B) configured to be executed by the one or more processors, the one or more programs including instructions for: 
 ([0068], user interface of the user device initiate a voice or text-to-speech communication with the visitor displaying a list of suggested actions; [0107] FIG. 2B, #220), and 

wherein the plurality of affordances includes: a first affordance corresponding to a first visitor that is a known visitor ([0008]; [0066]: recognize contextual information regarding the visitor and present an appropriate subset of the options such as if a known visitor approaches the entryway, the system can provide a subset of actions that are appropriate for a known visitor (e.g., a greeting, and/or an option to unlock the door);
identification information related to the first visitor ([0132], FIG. 3A, a persons database 3180 for storing information regarding detected and recognized persons, such as images (e.g., cropped headshots) 3182 of detected persons and feature characterization data 3184 for the persons; [0264]); and
a second affordance, different from the first affordance, corresponding to a second visitor that is an unknown visitor  ([0008], [0066]: if an unknown visitor approaches the entryway, the system can provide a different subset of actions that are appropriate for an unknown visitor (e.g., a warning, an option to lock the door, and/or an option to call the authorities);
while  ([0107] FIG. 2B, monitoring and facilitating review of events in video streams captured by video cameras 118 or doorbell cameras 106 such as the video monitoring data for the video source 222 to client devices 220 associated with the reviewer account); and in response to receiving the first user input:
in accordance with a determination that the first user input corresponds to selection of the first affordance, displaying a first user interface including information corresponding to the first visitor ([0008]; [0066]: present an appropriate subset of the options such as if a known visitor approaches the entryway, the system can provide a subset of actions that are appropriate for a known visitor (e.g., a greeting, and/or an option to unlock the door); and
 in accordance with a determination that the first user input corresponds to selection of the second affordance, initiating a process to classify the second visitor as a known visitor, including displaying a second user interface ([0251] FIG. 14, summary notifications 1402-1408, include information identifying the visitor (e.g., “UPS,” “Michael,” and “Stranger”), as well as content information (e.g., a portion of the visitor's announcement message); 
subsequent to displaying the second user interface ([0081] a visitor interaction module 3152 for processing detected interactions, approaches, interaction candidates, entities and/or event candidates as well as the corresponding data (e.g., identity of the person, context information, video, audio, etc.) and/or preparing and sending response models and/or responses to a connected device (e.g., connected doorbell 106 to respond, via an assistant, to a visitor and/or event) and/or a device for review (e.g., client devices 220 for review by a user), 
in response to receiving the one or more inputs corresponding to the (input) ([0251] FIG. 14, summary notifications 1402-1408, include information identifying the visitor such as “UPS,” or  “Michael” ).
Goulden does not explicitly disclose receiving one or more inputs corresponding to a name during the user or visitor interaction.
 Vallance teaches from the same field of endeavor receiving one or more inputs corresponding to a name during the user or visitor interaction (Col. 7, ll. 10-12, 36-40, FIG. 3A & 3B, 3E,  user interface 300 including a table 302 of logging information corresponding to building visitors including visitor full name, a corresponding visited full name, a visitor status, a visitor check in time, and a visitor image. In FIG. 3E, a visitor registration user interface 340 displays the visitor's entered information, along with two photos captured by the visitor).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of receiving one or more inputs corresponding to a name as taught by Vallance (Col. 7, ll. 10-12) into the system of Goulden in order to provide conventional communications platforms that improves building management functionality upon conventional buildings by adding automated technological capabilities to enhance building management (Vallance, Col. 3, ll. 60-64).
Goulden & Vallance do not explicitly disclose concurrently displaying the plurality of affordances including concurrently displaying the first affordance and the second affordance, receiving a first user input.
 Van teaches from the same field of endeavor concurrently displaying the plurality of affordances including concurrently displaying the first affordance and the second affordance, receiving a first user input ([0010],  concurrently display of a plurality of mode affordances including a first mode affordance that, when activated, initiates a first mode of the mobile device and a second mode affordance that, when activated, initiates a second mode of the mobile device, distinct from the first mode of the mobile device; [0280], FIG. 7A,  concurrently displays the plurality of mode affordances on a lock screen such as shown in FIG. 5A,  mode affordances 5002, 5004, 5006, corresponding to an activity mode, a work mode, and a drive mode, respectively, are concurrently displayed on a lock screen)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of concurrently displaying the plurality of affordances  as taught by Van ([0280])) into the system of Goulden & Vallance in order to provide  a more efficient human-machine interface  system for selecting and interacting with different device modes  (Van, [0005]).
Furthermore, the teaching of the prior art of identification information related to the first visitor is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of identification information related to the first visitor would have yielded predictable results of improving quality visitor identification.
For instance Bapat discloses identification information related to the first visitor ([0014], the plurality of features includes one or more features that personally identify the first person such as  facial features of the first person by (1) generating a facial signature for the first person based on the characterization of the plurality of features; and (2) determining that the first person is not a known person is based on a comparison of the generated facial signature with one or more previously stored facial signatures).


Regarding Claim 2, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 1.
Goulden further discloses wherein displaying the plurality of affordances corresponding to visitor images captured by the camera includes:  in accordance with a determination that a visitor image of the visitor images captured by the camera is associated with a third visitor that is an unrecognized visitor, forgoing display of an affordance corresponding to the third visitor ([0251] FIG. 14, summary notifications 1402-1408, include information identifying the visitor such as three kinds of visitors  ., “UPS,” “Michael,” and “Stranger” as well as content information a portion of the visitor's announcement message and video clip of the visitor is included in the summary notifications 1410).
Regarding Claim 3, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 1.
Goulden further discloses wherein displaying, via the display generation component, the plurality of affordances includes ordering the affordances of the plurality of affordances based on recency of the respective visitors ([0035], context information is obtained based on a timing of a detected visitor action (e.g., comparing a timing of the detected visitor action with a timing of the identification of the motion event involving the visitor approaching the entryway).
Regarding Claim 4, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 1.
Goulden further discloses wherein displaying, via the display generation component, the plurality of affordances corresponding to visitor images captured by the camera includes displaying: a first set of affordances of the plurality of affordances in a first area associated with a first period of time; and a second set of affordances of the plurality of affordances in a second area associated with a second period of time, the second area being different from the first area, and the second period of time being different from the first period of time ([0242], FIGS. 10A-F, representative user interfaces  for notifying a user of a client device that a visitor is approaching, and for facilitating an interaction with the visitor at the pluralities of times and locations or areas).
 Regarding Claim 5, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 1.
Goulden further discloses wherein the one or more programs further include instructions for: while displaying the plurality of affordances, receiving a second user input; and in response to receiving the second user input, displaying a first user interface, wherein the first user interface includes a plurality of visual indications corresponding to visitors that are known visitors ([0281], if the visitor is known, the electronic greeting system uses the user's name such as the electronic greeting system refers to the user by name if the user is known; [0251] FIG. 14 ).
 Regarding Claim 6, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 1.
Goulden further discloses wherein the one or more programs further include instructions for: receiving a third user input; and in response to receiving the third user input, displaying a second user interface associated with a data library of the computer system, wherein the second user interface includes an option to enable use of image information of the data library of the computer system by a recognition database ([0131], an event information database 3166 for storing event information such as context information 31686, e.g., contextual data describing circumstances surrounding an approaching visitor).
Regarding Claim 7, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 6.
Goulden further discloses wherein the one or more programs further include instructions for: displaying, via the display generation component, a fourth user interface including an authorization affordance configured to, in response to detecting user input corresponding to the authorization affordance, disable use of image information of the data library of the computer system by the recognition database ([0110], FIG. 2B; [0132], persons database 3180 for storing information regarding detected and/or recognized persons, such as images (e.g., cropped headshots) 3182 of detected persons and feature characterization data 3184 for the persons).
 Regarding Claim 8, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 1.
Goulden further discloses wherein a visitor is a known visitor based on a corresponding visitor image of the visitor images captured by the camera matching to identification data of a recognition database, wherein the identification data of the recognition database was provided by a data library of an external device ([0110], FIG. 2B; [0132], persons database 3180 for storing information regarding detected and/or recognized persons, such as images 3182 of detected persons and feature characterization data 3184 for the persons).
 Regarding Claim 9, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 8.
Goulden further discloses wherein the computer system is configured to provide identification data from the computer system to the recognition database ([0110], FIG. 2B; [0132], persons database 3180 for storing information regarding detected and/or recognized persons, such as images 3182 of detected persons and feature characterization data 3184 for the persons).
 Regarding Claim 10, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 1.
Goulden further discloses wherein the information corresponding to the first visitor includes information corresponding to a user that identified the first visitor as a known visitor ([0281], if the visitor is known, the electronic greeting system uses the user's name such as the electronic greeting system refers to the user by name if the user is known; [0251] FIG. 14 ).
 Regarding Claim 11, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 1.
Goulden further discloses wherein the one or more programs further include instructions for: receiving an indication that a visitor is detected in a field-of-view of the camera; in response to receiving the indication and in accordance with a determination that the visitor is a known visitor, displaying, via the display generation component, a notification including a visitor image of the visitor captured by the camera and a visual indication identifying the visitor as a known visitor ([0218] FIGS. 8A-B, visitor status classification operations such as visitor 820 in an image 810 (e.g., corresponding to a doorbell 106's field of view at a first time), and FIG. 8B shows a visitor 830 in an image 822 (e.g., corresponding to a doorbell 106's field of view at a second time). The electronic greeting system determines whether the visitors are known to the system (e.g., based on a facial recognition operation); and  in response to receiving the indication and in accordance with a determination that the visitor is a unknown visitor, displaying, via the display generation component, a notification including the visitor image of the visitor captured by the camera and a visual indication identifying the visitor as an unknown visitor ([0218] FIGS. 8A-B, visitor status classification operations such as visitor 820 in an image 810 (e.g., corresponding to a doorbell 106's field of view at a first time), and FIG. 8B shows a visitor 830 in an image 822 (e.g., corresponding to a doorbell 106's field of view at a second time). The electronic greeting system determines whether the visitors are known to the system (e.g., based on a facial recognition operation).
 Regarding Claim 12, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 1.
Goulden further discloses wherein the one or more programs further include instructions for:  receiving an indication that a visitor is detected in a field-of-view of the camera; in response to receiving the indication: displaying, via the display generation component, a notification; subsequent to displaying the notification, receiving additional information about the visitor; and in response to receiving the additional information: updating display, via the display generation component, of the notification based on the additional information ([0218] FIGS. 8A-B, visitor status classification operations such as visitor 820 in an image 810 (e.g., corresponding to a doorbell 106's field of view at a first time), and FIG. 8B shows a visitor 830 in an image 822 (e.g., corresponding to a doorbell 106's field of view at a second time). The electronic greeting system determines whether the visitors are known to the system (e.g., based on a facial recognition operation).
 Regarding Claim 13, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 12.
Goulden further discloses wherein the notification includes a first visual indication of the visitor and the updated notification includes a second visual indication of the visitor that is different from the first visual indication of the visitor ([0251] FIG. 14, summary notifications 1402-1408, include information identifying the visitor such as three kinds of visitors  ., “UPS,” “Michael,” and “Stranger” as well as content information a portion of the visitor's announcement message and video clip of the visitor is included in the summary notifications 1410).
Regarding Claim 14, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 12.
Goulden further discloses wherein the notification includes: in accordance with a determination that the field-of-view of the camera includes a single visitor, a third visual indication; and in accordance with a determination that the field-of-view of the camera includes a plurality of visitors, a fourth visual indication that indicates a plurality of individuals are in the field-of-view of the camera ([0218] FIGS. 8A-B, greeting system crops an image 822 of person 820's face out of image 810 and sends the cropped image 822 to a server for facial recognition processing and when multiple faces are detected, a processor associated with the electronic greeting system separately crops each face and sends each face to a server for facial recognition processing or the processor crops an area out of image 810 that includes each detected face and sends the cropped area to the server for facial recognition processing).
 Regarding Claim 15, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 1.
Goulden further discloses wherein the one or more programs further include instructions for: receiving an indication that an package is detected in the field-of-view of the camera; and in response to receiving the indication that a package is detected, displaying, via the display generation component, a notification indicating that the package is detected in the field- of-view of the camera ([0018], determining that a visitor is approaching the entryway includes detecting the visitor entering or occupying a user-defined activity zone. For example, if the visitor enters a zone defined by a 3-foot radius around a delivered package, the system determines that a visitor is approaching)
 Regarding Claim 16, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 1.
Goulden further discloses wherein the one or more programs further include instructions for: receiving an indication that a visitor is detected in a field-of-view of the camera; and in response to receiving the indication, displaying a notification, wherein displaying the notification includes: in accordance with a determination that the visitor is an unknown visitor, displaying, via the display generation component, the notification, including a fifth affordance configured to, in response to detecting user input corresponding to the fifth affordance, initiate a process for classifying the visitor as a known visitor ([0218] FIGS. 8A-B, visitor status classification operations such as visitor 820 in an image 810 (e.g., corresponding to a doorbell 106's field of view at a first time), and FIG. 8B shows a visitor 830 in an image 822 (e.g., corresponding to a doorbell 106's field of view at a second time). The electronic greeting system determines whether the visitors are known to the system (e.g., based on a facial recognition operation).
 Regarding Claim 17, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 1.
Goulden further discloses wherein the one or more programs further include instructions for: prior to displaying the plurality of affordances, receiving information corresponding to the first visitor and the second visitor concurrently being in a field-of-view of the camera; and wherein the first affordance and the second affordance are based on the information corresponding to the first visitor and the second visitor concurrently being in the field-of-view of the camera ([0247], FIG. 10J, quick actions selection screen 1022a for an unknown or unexpected visitor 1030 with the actions 1032, 1034, and 1036 correspond with contextual information regarding the visitor 1030 (e.g., are deemed appropriate based on the contextual information) ; FIG. 10K  quick actions selection screen 1022b for a known and/or expected visitor 1034 and FIG. 10L quick actions selection screen 1022c for an unknown and potentially unsafe visitor 1050).
  Regarding Claim 18, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 1.
Goulden further discloses wherein the first user interface includes a seventh affordance configured to, in response to user input corresponding to selection of the seventh affordance, forgo display of notifications corresponding to the first visitor ([0245], FIG. 10D,  upon selection of Done 1016, the interface exits talk mode (e.g., the call ends, or the voice recording stops) and returns to the call screen 1006 (FIG. 10E), advances to an events list screen 1018, or exits the smart home application or upon selection of Dismiss 1008, the user exits the call screen 1006, and the interface advances to the events list screen 1018 (FIG. 10F), or exits the smart home application).
 Regarding Claim 19, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 1.
Goulden further discloses wherein the one or more programs further include instructions for: displaying, via the display generation component, a timeline of activity including a plurality of scene control user interface objects associated with the visitor images, wherein a scene control user interface object of the plurality of scene control user interface objects is positioned at a position on the timeline of activity corresponding to a time at which the camera captured a respective visitor image associated with the scene control user interface object ([0126],user interface sub-module 3150 for communicating with a user (e.g., sending alerts, timeline events, etc. and receiving user edits and zone definitions and the like); receiving a sixth user input corresponding to selection of the scene control user interface object; and in response to receiving the sixth user input, displaying, via the display generation component, a camera view received from the camera corresponding to the time at which the camera captured the respective visitor image associated with the scene control user interface object ([0135], event start data 31681 includes date and time information such as a timestamp and optionally includes additional information such as information regarding the amount of motion present, a motion start location, amount of audio present, characteristics of the audio, and the like and  the event end data 31684 includes date and time information such as a timestamp and optionally includes additional information such as information regarding the amount of motion present, a motion start location, amount of audio present, characteristics of the audio, and the like).
 Regarding Claim 58, Goulden in view of Vallance, Van and Bapat discloses the computer system of claim 1.
Goulden further discloses wherein the second affordance includes a prompt to initiate the process to classify the second visitor as a known visitor (([0251] FIG. 14, summary notifications 1402-1408, include information identifying the visitor such as “UPS,” or  “Michael” ).
Regarding Claims 20 and 22-39,  59 Computer readable claims 20 and 22-39, 59 of using the corresponding system claimed in claims 1-19 and 58  that the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Goulden further discloses the non-transitory computer readable storage medium storing one or more programs configured ([0158] FIG. 4).
Regarding Claims 21 and 40-57, 60  Method claim 21 and 40-57, 60 of using the corresponding system claimed in claims 1-19 and 58  that the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487